DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an orthopedic plate and system, classified in A61B 17/8047.
II. Claim 20, drawn to a method, classified in A61B 17/7059.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product; for example, the plate and system may be used to distract or compress a fracture of a long bone, or the plate member may be inserted first with the screws inserted into the eye members and bone afterward.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species of plate system:
Species A, shown in FIG. 1
Species B, shown in FIG. 2
Species C, shown in FIG. 4
Species D, shown in FIG. 5

Species F, shown in FIG. 7
Species G, shown in FIG. 8
Species H, shown in FIG. 9
Species I, shown in FIG. 12

This application contains claims directed to the following patentably distinct subspecies of engagement contours:
Subspecies 1, frame member engagement contour extension, rectangular shape, e.g. FIG. 3A
Subspecies 2, frame member engagement contour extension, rectangular shape with rounded corners, e.g. FIG. 3B
Subspecies 3, frame member engagement contour extension, dovetail shape, e.g. FIG. 3D
Subspecies 4, frame member engagement contour extension, partially circular shape 
Subspecies 5, frame member engagement contour extension, partially ellipse shape
Subspecies 6, frame member engagement contour extension, triangular shape, e.g. FIG. 3C
Subspecies 7, frame member engagement contour extension, trapezoidal shape, e.g. FIG. 3F
Subspecies 8, frame member engagement contour extension, polygonal shape, e.g. FIG. 3F
Subspecies 9, frame member engagement contour extension, shape with one or more out-of-plane protrusions, e.g. FIG. 3E 
Subspecies 10, eye member engagement contour extension, rectangular shape, e.g. FIG. 3G
Subspecies 11, eye member engagement contour extension, rectangular shape with rounded corners, e.g. FIG. 3H
Subspecies 12, eye member engagement contour extension, dovetail shape
Subspecies 13, eye member engagement contour extension, partially circular shape 

Subspecies 15, eye member engagement contour extension, triangular shape
Subspecies 16, eye member engagement contour extension, trapezoidal shape
Subspecies 17, eye member engagement contour extension, polygonal shape
Subspecies 18, eye member engagement contour extension, shape with one or more out-of-plane protrusions 

This application contains claims directed to the following patentably distinct subspecies of motion-stopping structure: 
Subspecies 19, none
Subspecies 20, cylindrical roller clutch structure, e.g. FIG. 4
Subspecies 21, sprag clutch structure
Subspecies 22, ball clutch structure
Subspecies 23, cylindrical roller clutch structure with an energizing spring
Subspecies 24, sprag clutch structure with an energizing spring
Subspecies 25, ball clutch structure with an energizing spring
Subspecies 26, toothed ratchet mechanism
Subspecies 27, self-energizing wedge, e.g. FIG. 5
Subspecies 28, integrated camming member, e.g. FIG. 6
Subspecies 29, interference fit between the eye member and the channel caused by expansion of the eye member upon insertion of the screw head into the cylindrical passage 


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, and a single disclosed subspecies from each of the groupings above, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or this field of art is crowded with a large number of publications and patents; and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and an election of a subspecies from each of the groupings above to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The species and subspecies elected must be complementary and disclosed as usable together. An exemplary election may comprise, for example, “Species A, Subspecies 1, and Subspecies 19.” 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the complexity of this restriction and species election requirement. See MPEP 812.01 "…no telephone communication need be made where the requirement for restriction is complex.”
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                       

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775